DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Claims 1-20 are pending in this application and are under consideration in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-7, 9-10, 13-14, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arditi et al. (U.S. Pub. No. 2008/0228080), hereinafter “Arditi.”	

Regarding claim 1, Arditi discloses method for estimating perfusion parameters using medical imaging, the method comprising (estimating perfusion indicator (parameter) using diagnostic (medical) imaging; paragraphs [0011], [0051]):
(a)       receiving a perfusion imaging dataset acquired from a subject using an imaging system (recording ultrasound perfusion images (dataset) accessed (acquired) from an ultrasound scanner (imaging system) scanning a patient; paragraph [0053])
(b)       assembling for a selected voxel in the perfusion imaging dataset a perfusion patch that extends in at least two spatial dimensions around the selected voxel and time (processing (assembling) a voxel in a 
(c)       correlating the perfusion patch with an arterial input function (AIF) patch corresponding to the selected voxel (combining corresponding (correlating) visualizing elements of the ROI into a signal value indicative of the echo-power signal of blood volume (arterial input function) of the ROI for a corresponding voxel; paragraphs [0101], [0102], [0109]);
(d) 	estimating at least one perfusion parameter for the selected voxel by propagating the perfusion patch and AIF patch through a trained convolutional neural network (CNN) that is configured to receive a pair of inputs (estimating a parametric image, the desired haemodynamic (perfusion) parameter for each voxel, by supplying (propagating) the ROI and the echo-power signal to a trained neural network module configured to receive inputs from the analyzer and estimator through the extrapolator (pair of inputs), shown in figure 7, and further where the neural network comprises neurons organized into layers and the synapsis associated with each k-th neuron receives an input vector from other neurons and is multiplied by a corresponding weight vector (convolutional neural network CNN); paragraphs [0095], [0105]); and 
(e) generating a report indicative of the at least one perfusion parameter estimated (the results obtained by the haemodynamic estimator, the parametric image (perfusion parameter estimated) are stored into a result file provided to an operator (generating a report); paragraph [0106]). 

Regarding claim 2, Arditi discloses the perfusion imaging data set comprises a three-dimensional (3D) or four-dimensional (4D) perfusion imaging dataset (the perfusion image is generated with an x axis, y axis and z axis depth direction (3D); paragraph [0065]).


	Regarding claim 6, Ariditi discloses the at least one perfusion parameter is a blood volume (BV), a blood flow (BF), a mean transit time (MTT), a maximum time (Tmax), a time to peak (TTP), a 


Regarding claim 7, Arditi discloses comprises repeating steps (b) through (d) for a plurality of selected voxels to estimate a plurality of perfusion parameters (estimating the haemodynamic parameter for each voxel, requires performing steps b through d for each voxel; paragraph [0104]).

	Regarding claim 9, Arditi discloses a system for estimating perfusion parameters using medical imaging, the system comprising (estimating perfusion indicator (parameter) using diagnostic (medical) imaging; paragraphs [0011], [0051]):
an input for receiving imaging data (a repository receives images from a processor, inherently requiring an input; figure 7; paragraph [0101]);	
a processor programmed to carry out instructions for processing the imaging data received by the input (the processor executing programs (instructions) to process the images; paragraph [0100]), the instructions comprising: 
i) accessing a perfusion imaging dataset acquired from a subject using an imaging system (recording ultrasound perfusion images (dataset) accessed (acquired) from an ultrasound scanner (imaging system) scanning a patient; paragraph [0053]);
ii) selecting a voxel in the perfusion imaging dataset (processing (assembling) a voxel in a region of interest, or ROI (perfusion patch), of the perfusion image defined by a matrix of visualizing elements relating to a voxel (at least two spatial dimensions around the voxel) at a relevant time; paragraphs [0053], [0101], [0102]);
iii) assembling for the selected voxel a perfusion patch extending in at least two spatial dimensions around the selected voxel and time (processing (assembling) a voxel in a region of interest, or ROI (perfusion patch), of the perfusion image defined by a matrix of visualizing elements relating to a 
iv) pairing the perfusion patch with an arterial input function (AIF) patch corresponding to the selected voxel (combining corresponding (correlating) visualizing elements of the ROI into a signal value indicative of the echo-power signal of blood volume (arterial input function) of the ROI for a corresponding voxel; paragraphs [0101], [0102], [0109]);
v) estimating at least one perfusion parameter for the selected voxel by propagating the perfusion patch and AIF patch through a trained convolutional neural network (CNN) that is configured to receive a pair of inputs (estimating a parametric image, the desired haemodynamic (perfusion) parameter for each voxel, by supplying (propagating) the ROI and the echo-power signal to a trained neural network module configured to receive inputs from the analyzer and estimator through the extrapolator (pair of inputs), shown in figure 7, and further where the neural network comprises neurons organized into layers and the synapsis associated with each k-th neuron receives an input vector from other neurons and is multiplied by a corresponding weight vector (convolutional neural network CNN); paragraphs [0095], [0105]); 
vi) generating a report indicative of the at least one perfusion parameter estimated; and an output for providing the report (perfusion parameter estimated) are stored into a result file provided to an operator (generating a report); paragraph [0106]).

	Regarding claim 10, Arditi discloses the perfusion imaging dataset comprises a
three-dimensional (3D) or four-dimensional ( 4D) perfusion imaging dataset (the perfusion image is generated with an x axis, y axis and z axis depth direction (3D); paragraph [0065]).
	
	Regarding claim 13, Arditi discloses the processor is further confured to estimate a blood volume (BV), a blood flow (BF), a mean transit time (MTT), a maximum time (Tmax), a time to peak (TTP), a maximum signal reduction (MSR), a first moment (FM), or a combination thereof (the perfusion parameter is the blood volume, BV, blood flow, or mean transit time; paragraphs [0060], [0063], [0077]).

	Regarding claim 14, Arditi discloses the processor is further configured to repeat steps (ii) through (v) to select a plurality of voxels and estimate a plurality of perfusion parameters (estimating the haemodynamic parameter for each voxel, requires performing steps ii through v for each voxel; paragraph [0104]).

	Regarding claim 16, Arditi discloses a method for estimating perfusion parameters using medical imaging (estimating perfusion indicator (parameter) using diagnostic (medical) imaging; paragraphs [0011], [0051]), the method comprising:
building a deep convolutional neural network (CNN) that is configured to receive a pair of inputs (initializing (building) a neural network, where the neural network comprises neurons organized into layers and the synapsis associated with each k-th neuron receives an input vector from other neurons and is multiplied by a corresponding weight vector (deep convolutional neural network CNN) configured to receive inputs from the analyzer and estimator through the extrapolator (pair of inputs), shown in figure 7; paragraphs (0095], [0105]);
training the deep CNN using training data to generate a plurality of feature filters (training the CNN with a sample vector (training data) to provide (generate) an estimation of a sample vector, a probability vector, and fitting parameters of the model function (feature fillers); paragraphs [0097], [0104]);
for each selected voxel in a perfusion imaging dataset, generating a perfusion patch and an arterial input function (AIF) patch (combining corresponding (correlating) visualizing elements of the ROI (perfusion patch) into a signal value indicative of the echo-power signal of blood volume (arterial input function) of the ROI for a corresponding (each selected) voxel; paragraphs [0101], [0102], [0109]); and
applying the plurality of feature filters to the perfusion patch and AIF patch to estimate at least one perfusion parameter for each selected voxel (supplying (applying) the sample vector for the ROI and comparing the echo-power signal with predefined values (filler) to estimate the desired haemodynamic (perfusion) parameter for each voxel; paragraphs [0105], (0106]).

	Regarding claim 19, Arditi discloses estimating a blood volume (BV), a blood flow (BF), a mean transit time (MTT), a maximum time (Tmax), a time to peak (TTP), a maximum signal reduction (MSR), a first moment (FM), or a combination thereof (the perfusion parameter is the blood volume, BV, blood flow, or mean transit time; paragraphs [0060], [0063], [0077]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 

Claims 3, 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arditi as applied to claim 1, 7, 9, or 16 above, respectively, and further in view of Gulani et al. (U.S. Pub. No. 2014/0296700), hereinafter “Gulani.”

Regarding claim 3, Arditi may not explictly disclose the perfusion imaging dataset is acquired using a magnetic resonance imaging (MRI) system performing a dynamic susceptibility contrast (DSC) technique, a dynamic contrast enhanced (DCE) technique or an arterial spin labeling technique.
However, in the same field of endeavor, Gulani teaches the perfusion imaging dataset is acquired using a magnetic resonance imaging (MRI) system performing a dynamic susceptibility contrast (DSC) technique, a dynamic contrast enhanced (DCE) technique or an arterial spin labeling technique (the perfusion images are acquired using a dynamic contrast enhanced MRI; paragraph [0023]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Arditi to include using a dynamic contrast enhanced MRI, as taught by Gulani, for the benefit of applying the perfusion imaging method and CNN to different image acquisition systems and/or for the benefit of improving providing enhanced contrast to the ROI using contrast imaging. 

	Regarding claim 8, Arditi discloses constructing a parametric image (paragraph [0106]); however, Arditi may not explictly disclose constructing a perfusion map using the plurality of perfusion parameters.

It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method and system of Arditi to include constructing a perfusion map, as taught by Case Western, for the benefit of presenting images with perfusion parameters to aid operators in visualizing tissue perfusion in more easily performing diagnoses.

	Regarding claim 15, Arditi discloses the processor is further configured to construct a parametric image (paragraph [0106]); however, Arditi may not explictly disclose the processor is further configured to construct a perfusion map using the plurality of perfusion parameters.
However, in the same field of endeavor, Gulani teaches the processor is further configured to construct a perfusion map using the plurality of perfusion parameters (performing (constructing) pixel-wise parameter mapping of the perfusion; paragraph [0055]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method and system of Arditi to include constructing a perfusion map, as taught by Case Western, for the benefit of presenting images with perfusion parameters to aid operators in visualizing tissue perfusion in more easily performing diagnoses.

	Regarding claim 20, Arditi discloses constructing a parametric image (paragraph [0106]); however, Arditi may not explictly disclose constructing a perfusion map using a plurality of perfusion parameters corresponding to multiple voxels.
However, in the same field of endeavor, Gulani teaches constructing a perfusion map using a plurality of perfusion parameters corresponding to multiple voxels (performing (constructing) pixel-wise parameter mapping of the perfusion; paragraph [0055]).
.

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Arditi as applied to claim 1, 9, and 16 above, respectively, and further in view of Wang et al. (U.S. Pub. No. 2015/0117760), hereinafter “Wang.”

Regarding claim 4, Arditi may not explictly disclose the trained CNN comprises a convolutional component, a stacking component, and a fully connected component.
	However, in the same field of endeavor, Wang teaches the trained CNN comprises a convolutional component, a stacking component, and a fully connected component (the CNN comprises components comprising network convolution, stacking layers, and fully connected layers; paragraphs [0018], [0032], [0033], [0046]). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Arditi to include network convolution, fully connected and stacking components, as taught by Wang, for the benefit of improved parameter estimation, thereby improving the outputted results and image presentation.


	Regarding claim 11, Arditi discloses the processor is further configured to propagate the perfusion patch and AIF patch through a trained CNN (estimating a parametric image, the desired haemodynamic (perfusion) parameter for each voxel, by supplying (propagating) the ROI and the echo-power signal to a trained neural network module; paragraphs [0095], [0105]).

	However, in the same field of endeavor, Wang teaches the trained CNN comprises a convolutional component, a stacking component, and a fully connected component (the CNN comprises components comprising network convolution, stacking layers, and fully connected layers; paragraphs [0018], [0032], [0033], [0046]). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Arditi to include network convolution, fully connected and stacking components, as taught by Wang, for the benefit of improved parameter estimation, thereby improving the outputted results and image presentation.


	Regarding claim 17 Arditi may not explictly disclose the trained CNN comprises a convolutional component, a stacking component, and a fully connected component.
	However, in the same field of endeavor, Wang teaches the trained CNN comprises a convolutional component, a stacking component, and a fully connected component (the CNN comprises components comprising network convolution, stacking layers, and fully connected layers; paragraphs [0018], [0032], [0033], [0046]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Arditi to include network convolution, fully connected and stacking components, as taught by Wang, for the benefit of improved parameter estimation, thereby improving the outputted results and image presentation.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Arditi as applied to claim 1 and 9 above, respectively, and further in view of Lee (U.S. Pub. No. 2015/0230771), hereinafter “Lee.”

Regarding claim 5, Arditi discloses generating the AIF patch (visualizing elements of the ROI into a signal value (generating) indicative of the echo-power signal of blood volume (arterial input function) of the ROI for a corresponding voxel; paragraphs [0101], [0102], [0109]).
However, Arditi may not explictly disclose applying a singular value decomposition (SVD) technique using the perfusion imaging dataset.
However, in the same field of endeavor, Lee teaches applying a singular value decomposition (SVD) technique using the perfusion imaging dataset dataset (a singular value decomposition is applied to the images from CT perfusion; paragraphs [0042], [0043]). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method and system of Arditi to include SVD, as taught by Lee, for the benefit of removing noise from the images.

Regarding claim 12, Arditi discloses the processor is further configured to
generate the AIF patch (visualizing elements of the ROI into a signal value (generating) indicative of the echo-power signal of blood volume (arterial input function) of the ROI for a corresponding voxel; paragraphs [0101], [0102], [0109]).
	However, Arditi may not explictly disclose applying a singular value decomposition (SVD) technique using the perfusion imaging dataset.
However, in the same field of endeavor, Lee teaches applying a singular value decomposition (SVD) technique using the perfusion imaging dataset dataset (a singular value decomposition is applied to the images from CT perfusion; paragraphs [0042], [0043]). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method and system of Arditi to include SVD, as taught by Lee, for the benefit of removing noise from the images.

18 is rejected under 35 U.S.C. 103 as being unpatentable over Arditi as applied to claim 16 above and further in view of Lin et al. (U.S. Patent No. 9,240,184), hereinafter “Lin.”

Regarding claim 18, Arditi may not explictly disclose training the deep CNN using a batch gradient descent and a backpropagation technique; however, in the same field of endeavor, Lin teaches training the deep CNN using a batch gradient descent and a backpropagation technique (training the CNN using a batch gradient descent and back-propagation; column 23, lines 34-43, 61-67). 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Arditi to include training the CNN using batch gradient descent and backpropagation, as taught by Lin, for the benefit of optimizing the performance of the neural network by adjusting weights to minimize the loss function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793